Title: Thomas Jefferson to Edward Parker and Joseph Delaplaine, 7 [May] 1811
From: Jefferson, Thomas
To: Parker, Edward,Delaplaine, Joseph


          
            Monticello Apr. May 7. 11.
          
           Th: Jefferson presents his compliments to Messrs Edward Parker & Joseph Delaplaine, and his thanks for the communication of their prospectus for reprinting the Edinburgh Encyclopaedia. possessing already every Encyclopedia which has been published in France, Great Britain & America, & a library moreover vastly beyond his present wants, he has for some time ceased to make additions to it, & especially to engage for works which will take a longer time to compleat than he has probably to live. he therefore begs leave to decline becoming a subscriber to the work they propose to publish, tendering them at the same time his best wishes for it’s success & the assurances of his respect.
        